Exhibit 10.1
2008 RESTATEMENT
NATIONAL FUEL GAS COMPANY
AND PARTICIPATING SUBSIDIARIES
EXECUTIVE RETIREMENT PLAN
AMENDMENT NO. 1
     Under Section 8.2 of the National Fuel Gas Company and Participating
Subsidiaries Executive Retirement Plan (the “Plan”), National Fuel Gas Company
reserved the right to amend, restate or otherwise change the Plan. This
Amendment No. 1 of the Plan (“Amendment”) is adopted to reflect the addition of
National Fuel Gas Midstream Corporation as a participating subsidiary in the
Plan. The changes in this Amendment are effective June 1, 2010.
     This Amendment supersedes the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.
     The Plan is amended in the following respects:
1. Article 2 (“Definitions”) is amended by revising sub-section 2.10 (“Company”)
to read as follows:
     2.10 Company means National Fuel Gas Company and each of the following
subsidiaries, which participate in the Plan: National Fuel Gas Distribution
Corporation, National Fuel Gas Supply Corporation, Seneca Resources Corporation,
National Fuel Resources Inc., Penn-York Energy Corporation, Empire Exploration,
Inc., Horizon Energy Development, Inc., and National Fuel Gas Midstream
Corporation, each of which has adopted or has indicated that it will adopt the
Plan.
2. In all other respects, the Plan remains unchanged.

            NATIONAL FUEL GAS COMPANY
      By:   /s/ D. F. Smith         Name:   D. F. Smith        Title:  
President       Date:   June 1, 2010   

 